DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 05/07/2021 has been entered. 
The rejection of claims 17-18 under 35 U.S.C 112(d) is withdrawn in view of the amendment.
In response to the Applicant amendments/remarks regarding claims 9-12 and 15-16 that invokes 35 U.S.C. 112(f) and corresponding claim rejections under 35 U.S.C. 112(b), the amendments have resolved the issues.  The amendments clearly indicate that the claims as amended do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Accordingly, the corresponding 35 U.S.C. 112(b) rejections are withdrawn.  
Claims 1-3, 6-7, 9-12, 15-16 and 18 are amended.
Claim 17 is canceled.
Claims 1-16 and 18 are pending of which claims 1, 9 and 18 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Sridevi Basavaraju (Reg. No. 66,253) on 05/27/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 1-3, 9-11 and 18 as follows:

1.	(Currently Amended)  A processor checking method, comprising: 
acquiring an access record of a processor to a memory during a running process, wherein the access record comprises ]at least one read operation information and corresponding time information;   
acquiring an information of an address space corresponding to a high access authority;
falling in the address space corresponding to [[a]]the high access authority according to address items of respective read operation information in the access record; and 
when there is the first read operation information corresponding to the high access authority, determining whether the first read operation information corresponding to the high access authority belongs to an unauthorized operation. 

2.	(Canceled)

3. 	(Currently Amended)  The method according to claim [[2]]1, wherein, determining whether the first read operation information corresponding to the high access authority belongs to the unauthorized operation comprises: 
setting a time window according to a time information of the first read operation information corresponding to the high access authority; and 
determining whether an access authority of the processor is a high access authority within the time window. 

9. 	(Currently Amended)  A processor checking device, comprising: 
one or more checking processors; and 
a memory, configured to store one or more programs, 
wherein the one or more programs, when executed by the one or more checking processors, cause the one or more checking processors to perform processor checking operations comprising: 
acquiring an access record of a processor to a memory during a running process, wherein the access record comprises at least one read operation information and corresponding time information;
acquiring an information of an address space corresponding to a high access authority;
determining whether there is a first read operation information falling in the address space corresponding to [[a]]the high access authority according to address items of respective read operation information in the access record; and 
determining whether the first read operation information corresponding to the high access authority belongs to an unauthorized operation, when there is the first read operation information corresponding to the high access authority. 

10.	(Canceled)

11. 	(Currently Amended)  The checking device according to claim [[10]]9, wherein, the one or more programs, when executed by the one or more checking processors, further cause the one or more checking processors to perform processor checking operations comprising: 

determining whether an access authority of the processor is a high access authority within the time window. 

18. 	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions capable of executing processor checking operations comprising:
acquiring an access record of a processor to a memory during a running process, wherein the access record comprises at least one read operation information and corresponding time information;
acquiring an information of an address space corresponding to a high access authority;
determining whether there is a first read operation information falling in the address space corresponding to [[a]]the high access authority according to address items of respective read operation information in the access record; and 
when there is the first read operation information corresponding to the high access authority, determining whether the first read operation information corresponding to the high access authority belongs to an unauthorized operation.

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claim 1, 3-9, 11-16 and 18 are allowed over the prior art of record. 

The present invention is directed to processor checking method and system. Each independent claim recites the uniquely distinct features of “acquiring an access record of a processor to a memory during a running process, wherein the access record comprises at least one read operation information and corresponding time information; acquiring an information of an address space corresponding to a high access authority; determining whether there is a first read operation information falling in the address space corresponding to the high access authority according to address items of respective read operation information in the access record; and determining whether the first read operation information corresponding to the high access authority belongs to an unauthorized operation, when there is the first read operation information corresponding to the high access authority.”  Furthermore, the limitations of the independent claims were searched, but did not result in any applicable prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG LI/
Primary Examiner, Art Unit 2437